Name: 2013/807/EU: Commission Implementing Decision of 17Ã December 2013 confirming or amending the average specific emissions of CO 2 and specific emissions targets for manufacturers of new light commercial vehicles for the calendar year 2012 pursuant to Regulation (EU) NoÃ 510/2011 of the European Parliament and of the Council (notified under document C(2013) 9184)
 Type: Decision_IMPL
 Subject Matter: deterioration of the environment;  mechanical engineering;  land transport;  environmental policy
 Date Published: 2013-12-28

 28.12.2013 EN Official Journal of the European Union L 353/64 COMMISSION IMPLEMENTING DECISION of 17 December 2013 confirming or amending the average specific emissions of CO2 and specific emissions targets for manufacturers of new light commercial vehicles for the calendar year 2012 pursuant to Regulation (EU) No 510/2011 of the European Parliament and of the Council (notified under document C(2013) 9184) (Only the Dutch, English, French, German, Italian, Polish, Portuguese, Romanian, Spanish, and Swedish texts are authentic) (2013/807/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 510/2011 of the European Parliament and of the Council of 11 May 2011 setting emission performance standards for new light commercial vehicles as part of the Unions integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular Article 8(6) and Article 10(1) thereof, Whereas: (1) The Commission is required, pursuant to Article 8(6) of Regulation (EU) No 510/2011, to confirm or amend each year the average specific emissions of CO2 and the specific emissions target for each manufacturer of light commercial vehicles in the Union. On that basis, the Commission is to determine whether manufacturers and pools of manufacturers formed in accordance with Article 7(1) of that Regulation have complied with their specific emissions targets in accordance with Article 4 of that Regulation. (2) For the calendar years 2012 and 2013, the specific emissions targets are not binding and the Commission should therefore calculate indicative targets. As those indicative targets will serve as indicators to manufacturers of the effort required to reach the mandatory target in 2014, it is appropriate to determine the average specific emissions of CO2 of manufacturers for 2012 and 2013 in accordance with the requirements set out in the third paragraph of Article 4 of Regulation (EU) No 510/2011 and take into account 70 % of the manufacturers new light commercial vehicles registered in that year. (3) The detailed data to be used for the calculation of the average specific emissions of CO2 and the specific emissions targets are set out in point 1 of Part A of Annex II to Regulation (EU) No 510/2011 and are based on Member States registrations of new light commercial vehicles. (4) Where light commercial vehicles are type-approved in a multi-stage process, point 7 of Part B of Annex II to Regulation (EU) No 510/2011 requires that the manufacturer of the base vehicle take responsibility for the CO2 emissions of the completed vehicle. Pending the applicability of the procedure for determining CO2 emissions from this category of vehicles as provided for in Section 5 of Annex XII to Commission Regulation (EC) No 692/2008 (2), the Commission should calculate the specific emissions target for manufacturers of base vehicles using the mass in running order of the completed vehicle as defined in Article 3(1)(g) of Regulation (EU) No 510/2011 and should use the specific emissions of CO2 of the base vehicle in accordance with the second paragraph of Article 4 of that Regulation. (5) The complete datasets for all Member States were made available to the Commission by the end of March 2013. Where, as a result of the verification of the data by the Commission, it was evident that certain data were missing or manifestly incorrect, the Commission contacted the Member States concerned and, subject to the agreement of those Member States, adjusted or completed the data accordingly. Where no agreement could be reached with a Member State, the provisional data of that Member State were not adjusted. (6) It should be noted that several Member States have not been able to distinguish between complete and completed light commercial vehicles in their current monitoring systems. As a consequence, the 2012 data for light commercial vehicles should be considered incomplete with regard to the monitoring of vehicles type-approved in a multi-stage process. In order to ensure a full and accurate monitoring of the CO2 emissions and the technical data relating in particular to multi-stage vehicles, it is necessary to adjust the monitoring systems both at Union and Member State level. Therefore, the final values as confirmed in this Decision should not be considered fully representative of the CO2 emissions performance of the new vehicle fleet in 2012. (7) On 18 June 2013, the Commission published the provisional data on light commercial vehicles and notified 60 manufacturers of the provisional calculations of their average specific emissions of CO2 in 2012 and their specific emissions targets in accordance with Article 8(4) of Regulation (EU) No 510/2011. Manufacturers were asked to verify the data and to notify the Commission of any errors within three months of receipt of the notification in accordance with the Article 8(5) of that Regulation. Four manufacturers notified the Commission that they accepted the preliminary data without corrections whilst 24 manufacturers submitted notifications of errors. (8) For the 36 manufacturers that did not notify any errors in the datasets, the provisional data and provisional calculations of the average specific emissions of CO2 and the specific emissions targets should be confirmed without adjustments. (9) The Commission has verified the corrections notified by the manufacturers and the respective justifications and the datasets have been adjusted as appropriate. (10) In the case of records with missing or incorrect identification parameters, such as type, variant, version code or type-approval number, the fact that manufacturers cannot verify or correct those records should be taken into account. As a consequence, it is appropriate to apply an error margin to the CO2 emissions and mass values in those records. (11) The error margin should be calculated as the difference between the distances to the specific emissions target expressed as the specific emissions targets subtracted from the average emissions calculated including and excluding those registrations that cannot be verified by the manufacturers. Regardless of whether that difference is positive or negative, the error margin should always improve the distance to the target of the manufacturer. (12) The average specific emissions of CO2 from new light commercial vehicles registered in 2012, the specific emissions targets and the difference between those two values should be confirmed or amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The values relating to the performance of manufacturers, as confirmed or amended for each manufacturer of light commercial vehicles and for each pool of manufacturers of light commercial vehicles in respect of the 2012 calendar year in accordance with Article 8(6) of Regulation (EU) No 510/2011, are specified in the Annex to this Decision. The values referred to in points (a) to (e) of Article 10(1) of Regulation (EU) No 510/2011 for each manufacturer of light commercial vehicles and for each pool of manufacturers of light commercial vehicles in respect of the 2012 calendar year are also specified in the Annex to this Decision. Article 2 This Decision is addressed to the following individual manufacturers: 1. AUDI AG Berliner Ring 2 38436 Wolfsburg Germany 2. AUTOMOBILES CITROEN 6 rue Fructidor 75017 Paris France 3. AUTOMOBILES DANGEL 5 Rue Du Canal 68780 Sentheim France 4. AUTOMOBILES PEUGEOT 75 avenue de la Grande ArmÃ ©e 75016 Paris France 5. AZURE DYNAMICS Unit 10 The IO Centre, Whittle Way, Arlington Business Park Gunnels Wood Road Stevenage SG1 2BD United Kingdom 6. AVTOVAZ Represented in the EU by: LADA France SAS 13, Route Nationale 10, 78310 Coignieres, France 7. BLU CAR S.R.L Via Adua, 58 D/E 25034 Orzinuovi (BS) Italia 8. BAYERISCHE MOTOREN WERKE AG Petuelring 130 80788 MÃ ¼nchen, Germany 9. BMW M GMBH Petuelring 130 80788 MÃ ¼nchen Germany 10. CHRYSLER GROUP LLC BundesstraÃ e 83 8071 DÃ ¶rfla bei Graz Austria 11. AUTOMOBILE DACIA SA Uzinei Street 1  Mioveni 115400 Arges Roumanie 12. DAIHATSU MOTOR CO LTD 1-1, Daihatsu-Cho Ikeda City, Osaka 563-865 Japan 13. DAIMLER AG Mercedesstr. 137/1 70327 Zimmer 229 Stuttgart, HPC F403 Germany 14. DONGFENG MOTOR CORPORATION Giotti Victoria SRL Pissana Road, 11/a, 50021 Barberino, Val dElsa (Florence) Italy 15. DR MOTOR COMPANY SRL S S 85, Venafrana km 37.500 86070 Macchia dIsernia, Italy 16. ERKE EQUIPAMENTO PARA VEHICULOS S.A. Ibaiondo Poligonoa, 3 (Orbegozo) Hernani (20120), Gipuzkoa, Spain 17. FIAT GROUP AUTOMOBILES SPA C.so Settembrini 40 Gate 8 Building 5 Room A8N 10135 Torino Italy 18. FORD MOTOR COMPANY OF AUSTRALIA LIMITED Neihl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany 19. FORD MOTOR COMPANY Neihl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany 20. FORD WERKE GMBH Neihl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany 21. FUJI HEAVY INDUSTRIES LTD Leuvensesteenweg 555 B/8 1930 Zaventem Belgium 22. MITSUBISHI FUSO TRUCK &BUS CORPORATION Represented in the EU by: Daimler AG Mercedesstr. 137/1 70327 Zimmer 229 Stuttgart, HPC F403 Germany 23. GENERAL MOTORS CORPORATION Represented in the EU by: Adam Opel AG Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany 24. GM KOREA COMPANY Represented in the EU by: Adam Opel AG Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany 25. ZHEJIANG GONOW AUTO CO. Ltd Represented in the EU by: Gonow Europe SRL Direzione Generale Via Aurelia, 1250 00166 Roma Italy 26. GREAT WALL MOTOR COMPANY LIMITED Represented in the EU by: International Motors Limited I.M. House South Drive Coleshill B46 1DF United Kingdom 27. HEBEI ZHONGXING AUTOMOBILE CO., Ltd Represented in the EU by: Ursus SA Lublin ul. FrezerÃ ³w 7, 20-952 Lublin, Poland 28. HYUNDAI MOTOR COMPANY Represented in the EU by: Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany 29. ISUZU MOTORS LIMITED Represented in the EU by: Isuzu Motors Europe NV Bist 12 2630 Aartselaar Belgium 30. IVECO SPA Via Puglia 35 10156 Torino Italia 31. KIA MOTORS CORPORATION Represented in the EU by: Kia Motors Europe GmbH Theodor-Heuss-Allee 11 60486 Frankfurt/M Germany 32. JAGUAR LAND ROVER LIMITED w/10/5 Abbey Road Whitley Coventry CV3 4LF United Kingdom 33. MAGYAR SUZUKI CORPORATION LTD Legal Department Suzuki Allee 7 64625 Bensheim Germany 34. MAHINDRA & MAHINDRA LTD Represented in the EU by: Mahindra Europe SRL Via Cancelliera 35 00040 Ariccia (Roma) Italy 35. MAZDA MOTOR CORPORATION Represented in the EU by: Mazda Motor Europe GmbH European R & D Centre Hiroshimastr. 1 61440 Oberursel/Ts Germany 36. MIA ELECTRIC SAS 45, rue des PierriÃ ¨res BP 60324 79143 Cerizay Cedex France 37. MICRO-VETT SPA Via Gambellara 34 40026 Imola (BO) Italy 38. MITSUBISHI MOTORS CORPORATION MMC Represented in the EU by: Mitsubishi Motors Europe BV MME Op de Baan 8 6121 SG Born The Netherlands 39. MITSUBISHI MOTORS EUROPE BV MME Represented in the EU by: Mitsubishi Motors Europe BV MME Op de Baan 8 6121 SG Born The Netherlands 40. MITSUBISHI MOTORS THAILAND CO LTD MMTH Represented in the EU by: Mitsubishi Motors Europe BV MME Op de Baan 8 6121 SG Born The Netherlands 41. MULTICAR GmbH (Multicar Zweigwerk der Hako-Werke GmbH) Hako GmbH Hamburger Str. 209  239 23843 Bad Oldesloe Germany 42. NISSAN INTERNATIONAL SA Cranfield Technology Park Moulsoe Road Cranfield Bedfordshire MK43 OBD United Kingdom 43. OMCI SRL Via Franchi Maggi 119 20089 Milan Italy 44. ADAM OPEL AG Adam Opel AG Bahnhofsplatz 1IPC 39-12 65423 RÃ ¼sselsheim Germany 45. PIAGGIO & C SPA Viale Rinaldo Piaggio, 25 56025 Pontedera (PI) Italy 46. DR ING h.c.F. PORSCHE AG Porscheplatz 1 70435 Stuttgart Germany 47. RENAULT S.A.S Guyancourt 1 avenue du Golf 78288 Guyancourt Cedex France 48. SANTANA MOTOR SA Avda. Primero de Mayo s/n 23700 Linares (JEAN) Spain 49. SEAT SA Berliner Ring 2 38436 Wolfsburg Germany 50. SKODA AUTO AS Berliner Ring 2 38436 Wolfsburg Germany 51. SOLOMON COMMERCIALS Ltd Knowsley Road Industrial Estate Haslingden, Rossendale Lancashire BB4 4RX United Kingdom 52. SSANGYONG MOTOR COMPANY Represented in the EU by: Ssangyong European Parts Center BV IABC 5253/5254 4814RD Breda The Netherlands 53. SUZUKI MOTOR CORPORATION Represented in the EU by: Suzuki International Europe GmbH Legal Department Suzuki Allee 7 64625 Bensheim Germany 54. TATA MOTORS LIMITED Represented in the EU by: Tata Motors European Technical Centre PLC 18 Grosvenor Place London SW1X 7HS United Kingdom 55. TOYOTA MOTOR EUROPE NV SA Avenue du Bourget 60 1140 Brussels Belgium 56. TOYOTA CAETANO PORTUGAL, S.A. Avenida Vasco de Gama 1410 4431-956 Vila Nova de Gaia Portugal 57. TOYOTA SOUTH AFRICA Avenue du Bourget 60 1140 Brussels Belgium 58. PJSC UAZ Moskovskoye shosse, 92, Ulyanovsk 432034, Russian Federation 59. VOLKSWAGEN AG Berliner Ring 2 38436 Wolfsburg Germany 60. VOLVO CAR CORPORATION VAK building, Assar Gabrielssons vÃ ¤g GÃ ¶teborg SE-405 31 Goteborg Sweden It shall be published in the Official Journal of the European Union. Done at Brussels, 17 December 2013. For the Commission Connie HEDEGAARD Member of the Commission (1) OJ L 145, 31.5.2011, p. 1. (2) Commission Regulation (EC) No 692/2008 of 18 July 2008 implementing and amending Regulation (EC) No 715/2007 of the European Parliament and of the Council on type-approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information (OJ L 199, 28.7.2008, p. 1). ANNEX Table 1 Values relating to the performance of manufacturers referred to in Article 1 A B C D E F G H I Manufacturer name Pools Number of registrations Average CO2 (70 %) corrected Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 (100 %) AUDI AG 302 151,436 183,837 32,401 32,401 1 801,02 163,056 AUTOMOBILES CITROEN 115 815 137,458 167,747 30,289 30,289 1 628,01 157,895 AUTOMOBILES DANGEL 99 161,348 186,911 25,563 25,563 1 834,08 177,727 AUTOMOBILES PEUGEOT 116 305 139,205 169,453 30,248 30,248 1 646,36 159,315 AVTOVAZ 67 225,000 135,736 89,264 89,264 1 283,81 225,000 AZURE DYNAMICS 3 0,000 188,392  188,392  188,392 1 850,00 0,000 BLU CAR S.R.L 2 0,000 115,852  115,852  115,852 1 070,00 0,000 BAYERISCHE MOTOREN WERKE AG 96 104,403 138,646 34,243 34,243 1 315,10 116,917 BMW M GMBH 245 153,421 191,330 37,909 37,909 1 881,59 166,518 CHRYSLER GROUP LLC 15 200,300 205,008 4,708 4,708 2 028,67 210,467 AUTOMOBILE DACIA SA 10 350 132,210 135,924 3,714 3,731 1 285,83 145,052 DAIHATSU MOTOR CO LTD 2 190,000 133,708 56,292 56,292 1 262,00 190,000 DAIMLER AG 97 919 207,921 224,473 16,552 17,476 2 237,97 218,766 DONGFENG MOTOR CORPORATION 10 167,286 112,476 54,810 54,810 1 033,70 173,500 DR MOTOR COMPANY SRL 25 233,294 172,880 60,414 60,414 1 683,20 239,920 ERKE EQUIPAMENTO PARA VEHICULOS S.A. 174 142,851 172,320 29,469 29,469 1 677,18 164,672 FIAT GROUP AUTOMOBILES SPA 101 848 140,141 169,142 29,001 29,001 1 643,01 157,156 FORD MOTOR COMPANY OF AUSTRALIA LIMITED P1 4 500 219,159 220,156 0,997 1,002 2 191,55 228,499 FORD MOTOR COMPANY P1 463 212,840 213,164 0,324 0,579 2 116,37 218,490 FORD WERKE GMBH P1 123 420 173,548 186,163 12,615 13,450 1 826,03 188,212 FUJI HEAVY INDUSTRIES LTD 38 154,308 169,043 14,735 14,735 1 641,95 157,921 MITSUBISHI FUSO TRUCK &BUS CORPORATION 81 250,268 203,518 46,750 46,750 2 012,65 253,951 GENERAL MOTORS CORPORATION 46 106,813 137,034 30,221 30,221 1 297,76 115,826 GM KOREA COMPANY 3 150,000 175,341 25,341 25,341 1 709,67 153,000 ZHEJIANG GONOW AUTO CO. Ltd 133 253,742 182,665 71,077 71,077 1 788,42 255,075 GREAT WALL MOTOR COMPANY LIMITED 1 850 223,959 190,359 33,600 33,600 1 871,15 233,671 HEBEI ZHONGXING AUTOMOBILE CO., Ltd 31 234,000 199,012 34,988 34,988 1 964,19 234,000 HYUNDAI MOTOR COMPANY 2 186 175,528 192,055 16,527 16,527 1 889,39 186,936 ISUZU MOTORS LIMITED 6 812 201,622 210,188 8,566 8,677 2 084,37 211,719 IVECO SPA 14 583 218,250 248,465 30,215 30,215 2 495,95 230,260 KIA MOTORS CORPORATION 728 124,491 152,966 28,475 28,475 1 469,08 140,747 LAND ROVER 10 374 262,824 204,593 58,231 58,216 2 024,20 272,479 MAGYAR SUZUKI CORPORATION LTD 11 131,714 142,991 11,277 11,277 1 361,82 135,818 MAHINDRA & MAHINDRA LTD 259 240,392 207,949 32,443 32,443 2 060,29 242,876 MAZDA MOTOR CORPORATION 492 246,811 197,137 49,674 49,674 1 944,03 249,622 MIA ELECTRIC SAS 64 0,000 98,865 98,865 98,865 887,34 0,000 MICRO-VETT SPA 31 0,000 123,847  123,847  123,847 1 155,97 0,000 MITSUBISHI MOTORS CORPORATION MMC P2 5 555 203,264 191,721 11,543 4,411 1 885,80 209,786 MITSUBISHI MOTORS EUROPE BV MME P2 631 225,907 208,572 17,335 17,335 2 066,99 228,043 MITSUBISHI MOTORS THAILAND CO LTD MMTH P2 2 514 202,844 202,084 0,760 0,714 1 997,23 209,839 MULTICAR GmbH 6 147,000 247,370  100,370  100,370 2 484,17 156,000 NISSAN INTERNATIONAL SA 31 066 178,578 194,329 15,751 15,751 1 913,84 198,544 OMCI SRL 4 140,000 111,202 28,798 28,798 1 020,00 140,000 ADAM OPEL AG 65 372 161,954 181,237 19,283 19,308 1 773,06 178,149 PIAGGIO & C SPA 2 709 115,213 116,551 1,338 1,338 1 077,52 143,900 DR ING HCF PORSCHE AG 30 197,762 218,524 20,762 20,762 2 174,00 218,267 RENAULT S.A.S 152 149 131,957 185,305 53,348 53,363 1 816,81 170,759 SANTANA MOTOR SA 15 283,200 219,392 63,808 63,808 2 183,33 286,800 SEAT SA 673 98,979 126,422 27,443 27,537 1 183,66 104,895 SKODA AUTO AS 5 009 124,641 132,922 8,281 14,605 1 253,55 133,174 SOLOMON COMMERCIALS Ltd 15 214,000 250,702 36,702 36,702 2 520,00 214,000 SSANGYONG MOTOR COMPANY 552 204,158 210,956 6,798 6,798 2 092,62 212,130 SUZUKI MOTOR CORPORATION 54 170,162 151,390 18,772 18,772 1 452,13 173,722 TATA MOTORS LIMITED 557 215,550 196,996 18,554 18,554 1 942,52 218,099 TOYOTA MOTOR EUROPE NV SA 23 508 190,598 200,278 9,680 10,836 1 977,81 201,927 TOYOTA CAETANO PORTUGAL, S.A. 12 252,000 219,547 32,453 32,453 2 185,00 256,667 TOYOTA SOUTH AFRICA 13 219,000 200,610 18,390 18,390 1 981,38 220,308 UAZ 26 296,000 218,045 77,955 77,955 2 168,85 297,615 VOLKSWAGEN AG 156 850 168,878 195,693 26,815 27,308 1 928,51 184,543 VOLVO CAR CORPORATION 425 186,620 215,986 29,366 29,366 2 146,71 196,901 Table 2 Values relating to the performance of pools referred to in Article 1 A B C D E F G H I Pool name Pool Number of registrations Average CO2 (70 %) corrected Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 (100 %) FORD-WERKE GMBH P1 128 383 174,819 187,452 12,633 13,614 1 839,89 189,733 MITSUBISHI MOTORS P2 8 700 203,460 195,938 7,522 0,519 1 931,14 211,125 Explanatory notes to Tables 1 and 2 Column A: Table 1: Manufacturer name means the name of the manufacturer as notified to the Commission by the manufacturer concerned or, where no such notification has taken place, the name registered by the registration authority of the Member State. Table 2: Pool name means the name of the pool declared by the pool manager. Column B: P means that the manufacturer is a member of a pool (listed in Table 2) formed in accordance with Article 7 of Regulation (EU) No 510/2011 and the pooling agreement is valid for the calendar year 2012. Column C: Number of registrations means the total number of new cars registered by Member States in a calendar year, not counting those registrations that relate to records where the values for mass or CO2 are missing and those records which the manufacturer does not recognise. The number of registrations reported by Member States may otherwise not be changed. Column D: Average CO2 (70 %) corrected means the average specific emissions of CO2 that have been calculated on the basis of the 70 % lowest emitting vehicles in the manufacturers fleet in accordance with the third paragraph of Article 4 of Regulation (EU) No 510/2011. Where appropriate, the average specific emissions of CO2 have been adjusted to take into account the corrections notified to the Commission by the manufacturer concerned. The records used for the calculation include those that contain a valid value for mass and CO2 emissions. Column E: Specific emissions target means the emissions target calculated on the basis of the average mass of all vehicles attributed to a manufacturer applying the formula set out in Annex I to Regulation (EU) No 510/2011. Column F: Distance to target means the difference between the average specific emissions of CO2 specified in column D and the specific emissions target in column E. Where the value in column F is positive, the average specific emissions of CO2 exceed the specific emissions target. Column G: Distance to target adjusted means that where the values in this column are different from those in column F, the values in that column have been adjusted to take into account an error margin. The error margin is calculated in accordance with the following formula: Error = absolute value of [(AC1  TG1)  (AC2  TG2)] AC1 = the average specific emissions of CO2 including the unidentifiable vehicles (as set out in column D); TG1 = the specific emissions target including the unidentifiable vehicles (as set out in column E); AC2 = the average specific emissions of CO2 excluding the unidentifiable vehicles; TG2 = the specific emissions target excluding the unidentifiable vehicles. Column I: Average CO2 (100 %) means the average specific emissions of CO2 that have been calculated on the basis of 100 % of the vehicles attributed to the manufacturer. Where appropriate, the average specific emissions of CO2 have been adjusted to take into account the corrections notified to the Commission by the manufacturer concerned. The records used for the calculation include those that contain a valid value for mass and CO2 emissions but do not take into account the super-credits referred to in Article 5 of Regulation (EU) No 510/2011.